          Case 3:15-cv-03820-JD Document 607 Filed 12/17/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                                 UNITED STATES DISTRICT COURT

13                                NORTHERN DISTRICT OF CALIFORNIA

14                                    SAN FRANCISCO DIVISION

15   IN RE RESISTORS ANTITRUST                      Case No. 3:15-cv-03820-JD
     LITIGATION
16
                                                    [PROPOSED] ORDER REGARDING
17   This Documents Relates to:                     POST-DISTRIBUTION ACCOUNTING,
                                                    RELEASE OF REMAINING
18   DIRECT PURCHASER ACTIONS                       ATTORNEYS’ FEES, AND
                                                    SETTLEMENT FUND
19                                                  REDISTRIBUTION
20

21

22

23

24

25

26
27

28


     010554-11 1379040V1
           Case 3:15-cv-03820-JD Document 607 Filed 12/17/20 Page 2 of 2




 1            This matter comes before the Court on Direct Purchaser Plaintiffs’ (DPPs) Notice of Post-

 2   Distribution Accounting and Request for Release of Remaining Attorneys’ Fees and Authorization to

 3   Redistribute Remaining Settlement Funds (Notice). Dkt. No. 606. Having considered the Post-

 4   Distributing Accounting and DPPs’ Notice, the Court orders:

 5            1.       The release of the remaining $2,512,500 in attorneys’ fees that was awarded by this

 6                     Court to Class Counsel for DPPs, which had been withheld pending further order of

 7                     the Court, to be issued after counsel filed the Post-Distribution Accounting required

 8                     by the N.D. Cal. Procedural Guidance for Class Action Settlements. See Dkt. No. 587.

 9            2.       The DPPs’ Settlement Administrator to perform a benefit redistribution on a pro rata

10                     basis among Settlement Class Members who cashed their initial checks, and if

11                     settlement funds still remain following this benefit redistribution, the remaining

12                     amount shall be distributed as a cy pres award 50% to the American Antitrust Institute

13                     and 50% to the Public Justice Foundation.

14            IT IS SO ORDERED.

15

16   DATED: December 17, 2020

17

18
                                                         HONORABLE JAMES DONATO
19                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
27

28
     [PROP.] ORDER RE DPP NTC. OF POST-
     DISTRIBUTION ACCOUNTING- Case No.: 15-cv-03820-JD
                                                                                  -1-
     010554-11 1379040V1
